Motion by the appellant to strike stated portions of the brief and appendix of the respondent Gerald Linnane submitted on an appeal from a judgment of the Supreme Court, Queens County, dated June 11, 1996. By decision and order on motion of this Court dated May 5, 1997, the motion was held in abeyance and referred to the Justices hearing the appeal for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion, the papers filed in opposition thereto, and upon the argument of the appeal, it is
Ordered that the motion is granted to the extent that Point III of the brief of the respondent Gerald Linnane, and the bill from the law firm of Longo & Cheng, dated December 5, 1995, contained in the appendix of the respondent Gerald Linnane, *671are stricken, and those portions of that respondent’s brief and appendix have not been considered on the appeal; and it is further,
Ordered that the motion is otherwise denied.
We note that this Court may take judicial notice of matters of public record, including judicial decisions (see, Matter of Chasalow v Board of Assessors, 176 AD2d 800; Brandes Meat Corp. v Cromer, 146 AD2d 666; Cohan v Misthopoulos, 118 AD2d 530). Joy, J. P., Goldstein, Florio and McGinity, JJ., concur.